Citation Nr: 0508441	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for fallen arches.

3.  Entitlement to service connection for athlete's foot.

4.  Entitlement to service connection for a stomach disorder.  

5.  Entitlement to service connection for bilateral hearing 
loss

6.  Entitlement to service connection for a broken nose, with 
nose bleeds.

7.  Entitlement to service connection for asthma.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty in November 1945 and from 
December 1945 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing at the VA 
RO in North Little Rock, Arkansas.

The veteran's appeal initially included the issue of 
entitlement to service connection for a dental disorder.  
However, he withdrew this claim during his November 2004 VA 
Travel Board hearing.

The issues of entitlement to service connection for a broken 
nose, with nose bleeds, and asthma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence of a causal 
relationship between current headaches and service.

3.  There is no competent medical evidence showing current 
fallen arches.

4.  There is no competent medical evidence showing current 
athlete's foot.

5.  There is no competent medical evidence showing a current 
stomach disorder.  

6.  There is no competent medical evidence of a causal 
relationship between current bilateral hearing loss and 
service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Fallen arches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303  (2004).

3.  Athlete's foot was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

4.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).
  
5.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication of 
additional medical records, or other evidence, that the RO 
should have obtained at this time.  Efforts to obtain the 
veteran's service medical records have been limited by the 
fact that his records were apparently included in a group 
destroyed by fire in 1973 in St. Louis, although his entrance 
and separation examination reports and certain other 
treatment records were obtained by the RO.  For reasons 
described in further detail below, an examination addressing 
the nature and etiology of the veteran's claimed disorders is 
not "necessary" under 38 U.S.C.A. § 5103A(d) in this case.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in August 2002.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

Here, the August 2002 "duty to assist" letter was issued 
prior to the appealed rating decision.  Moreover, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

III.  Entitlement to service connection for headaches, fallen 
arches, 
athlete's foot, and a stomach disorder

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, headaches.  Private 
medical records from April 1978 indicate that he was treated 
for complaints of headaches.  There is no medical evidence, 
however, to suggest a causal relationship between a current 
disorder and service.

During service, the veteran was treated for a sprained right 
ankle in November 1945.  His April 1947 separation 
examination report, however, is entirely negative for any 
musculoskeletal abnormalities, and there is no post-service 
medical evidence suggesting fallen arches or any other 
disorders of the feet.

During service, in May 1946, the veteran was treated for 
epidermophytosis and was prescribed Whitfield's ointment for 
the feet.  His April 1947 separation examination also 
contains a notation of a rash of the trunk and lower 
extremities.  There is no post-service medical evidence of 
record, however, suggesting a current skin disorder of the 
feet (or elsewhere in the lower extremities), let alone 
evidence linking such a disorder to service.  Indeed, during 
work-related medical evaluations in June 1954, September 
1960, and February 1963, normal skin was noted.

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, gastrointestinal 
symptoms.  A private medical record from April 1978 indicates 
that he had complaints of indigestion, but no diagnosis was 
made.  In short, there is no post-service medical evidence of 
record suggesting a diagnosis of a chronic stomach disorder, 
let alone evidence linking such a disorder to service.

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of the claimed 
disorders described above.  Such opinions are "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no competent 
evidence linking the veteran's claimed disorders to service 
and no reasonable possibility that a VA examination would 
result in favorable findings.  Accordingly, the Board finds 
that etiology opinions are not "necessary."  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is the lay testimony of himself and his 
spouse, as indicated in his November 2004 VA Travel Board 
hearing transcript.  While the Board considers the testimony 
of both the veteran and his spouse to be credible, neither 
has been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, this lay 
testimony does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for headaches, fallen 
arches, athlete's foot, and a stomach disorder, and these 
claims must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

IV.  Entitlement to service connection for bilateral hearing 
loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran's service medical records are 
entirely negative for complaints of, or treatment for, 
hearing loss.  Both the November 1945 entrance examination 
and the April 1947 separation examination revealed hearing 
entirely within normal limits on whispered voice testing.  
Records from the veteran's employer first showed bilateral 
hearing loss beginning in August 1957, 10 years after the 
veteran left active service, with thresholds of 45 in the 
right ear and 40 in the left ear at the 4000 Hertz frequency 
date.  Those records indicate that the veteran reported a 
history of exposure to gunfire in the Army, but none of the 
veteran's examiners addressed the question of whether his 
bilateral hearing loss was actually causally related to such 
gunfire.  Other medical reports of record are similarly 
devoid of an opinion as to the etiology of this disorder.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
bilateral hearing loss.  As noted above, such opinions are 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
competent evidence linking the veteran's current bilateral 
hearing loss to service and no reasonable possibility that a 
VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, supra.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion and that of his 
spouse, as indicated in his November 2004 hearing testimony.  
Neither individual, however, has been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, this 
lay evidence does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for headaches 
is denied.

The claim of entitlement to service connection for fallen 
arches is denied.

The claim of entitlement to service connection for athlete's 
foot is denied.

The claim of entitlement to service connection for a stomach 
disorder is denied.  

The claim of entitlement to service connection for bilateral 
hearing loss is denied.


REMAND

Regarding the veteran's claim for service connection for a 
broken nose, with nose bleeds, the Board observes that he 
underwent private surgery for a deviated nasal septum in July 
1997.  However, during his November 2004 VA hearing, he also 
reported surgery at "Doctor's Hospital" by "Dr. Mellener" 
in 1988 and further surgery by "Dr. Buckner" at "Family 
Clinic" in Pine Bluff, Arkansas in approximately 1995.  The 
veteran also reported treatment from "Dr. Adams" for asthma 
in the 1980s, and he has claimed service connection for this 
current disorder as well.  To date, it does not appear that 
efforts have been made to retrieve records of such treatment.  
Such efforts are required in view of 38 U.S.C.A. § 5103A(b).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
requested to provide the names of the 
doctors who treated him for nasal surgery 
in 1988 and 1995 and for asthma in the 
1980s, the addresses of these treatment 
providers, and the exact dates of 
treatment.  For each named treatment 
provider, a signed release form should be 
completed.

2.  Efforts should then be made to 
contact each of the treatment providers 
named by the veteran and to request 
records of noted treatment.  All records 
received by the RO should be added to the 
claims file.  If efforts to retrieve such 
records are unsuccessful, this should be 
noted in the record.

3.  Then, the veteran's claims of 
entitlement to service connection for a 
broken nose, with nosebleeds, and asthma 
should be readjudicated.  If the 
determination of either of these claims 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


